DETAILED ACTION
This is in reference to communication received 30 June 2022. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 10 and 16 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving a travel related request from a client for, wherein the request specifies list of people travelling, a requirements for their travel itinerary. Based upon the received itinerary, places of interests for the travelers in the list are identified. Accommodations at the identified points of interests (locations) are identified and provided to the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device (travel agent’s device) receiving a request form a secondary device (traveler’s device), using devices like paper and pencil, identifying points of interest that meet the request criteria, finding accommodations near the points of interest, and using the primary device transmitting of the identified accommodations to the requesting secondary device. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of a server receiving information (a request with search criteria) from a client device; generating a response based upon the received request, and transmitting the determined response to the requesting client device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

As for dependent claims 2-4 representative of 11-13 and 17-19, these claims recite limitations that define what information will be displayed, and the sequence on how they will be displayed on the client device.

As for dependent claims 5 representative of 14 and 20, these claims recite limitations that define search criteria.

As for dependent claim 6 representative of claim 15, these claims recite limitations that define rule for honoring user request for fulfillment.

As for dependent claim 7 – 9, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable Curriculum Travel of America hereinafter known as CTA in view of Frank et al. US Publication 2015/0163256 and Kurashima et al. published article “Joint Modeling of User’s activity area and interest for location recommendation”.

Regarding claims 1, 10 and 16,  CTA teaches system and method for creating student tours that combine thought provoking experiences with friendly fun for augmenting a required curriculum of an individual in nomadic group (CTA, Students long remember their CTA class trip ... the sense of wonder, the connection with history, the excitement of exploration and an enriched understanding of our world and it's people! Explore our site and discover why teachers, parents and students repeatedly turn to CTA for the best in student group travel) [CTA, page 1], comprising: 
Receiving from a client a request for an accommodation recommendation from the nomadic group following a nomadic path that includes the individual with the required curriculum, the request including a time period, wherein the two or more individuals being co-travelers that are each associated with accommodations along the nomadic path (CTA arranges and guarantees everything for your trip, including airline travel, top-quality motorcoaches, superior lodging, select meals, suitable attractions and special events, plus CTA staffs every bus with one of our own Certified Teacher Trip Directors. Promotional materials, flyers and a PowerPoint presentation are provided for you to spread the word to students and parents. Schools new to CTA are offered a Parent Information Meeting, hosted by a CTA representative who describes CTA registration procedures, payment options and group security safeguards) [CTA, page 5].
CTA does not explicitly teach using accommodation management system. However, Frank teaches system and method for receiving, through a client device, user input from a user specifying trip parameters for organizing a trip for a travel group, the trip parameters including a trip duration, trip category, and a social group, wherein the social group includes one or more contacts of the user, and wherein the travel group includes as members the user and the one or more contacts in the social group [Frank, 0003];
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify CTA by adopting teachings of Frank to update the CTA system and a online reservation request capability to reduce operation expensed by automating data collection from customers.
CTA in view of Frank teaches system and method further comprising:
at least one processor (Frank, The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output) [Frank, 0090]; 
a memory storing computer-executable instructions (Frank, The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data) [Frank, 0091];
receiving, by an accommodation management system, from a client device, by the way of input from a member of the nomadic group into an application installed on the client device, a request for an accommodation recommendation from the nomadic group following a nomadic path that includes the individual with the required curriculum, the request including a time period (Frank, receiving, through a client device, user input from a user specifying trip parameters for organizing a trip for a travel group, the trip parameters including a trip duration, trip category, and a social group, wherein the social group includes one or more contacts of the user, and wherein the travel group includes as members the user and the one or more contacts in the social group) [Frank, 0003], the nomadic group comprising two or more individuals referenced by group information stored in a database accessed by the accommodation management system, the two or more individuals being co-travelers that are each associated with accommodations along the nomadic path (CTA, CTA is recognized by teachers, administrators and school boards as a responsible leader and expert in educational group travel programs. CTA arranges and guarantees everything for your trip, including airline travel, top-quality motorcoaches, superior lodging, select meals, suitable attractions and special events, plus CTA staffs every bus with one of our own Certified Teacher Trip Directors) [CTA, page 5]; 
CTA in view of Frank does not explicitly teach mapping the required curriculum. However, Kurashima teaches system and method for recommending location. Kurashima teaches system and method to recommend locations that match the user’s interest, If a user is interested in the arts (e.g. curriculum for arts), we would expect the recommender system to emphasize locations associated with art such as art museums and picture galleries [Kurashima, page 375].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify CTA in view of Frank by adopting teachings of Kurashima to make recommendations to user who are unfamiliar in the area.
CTA in view of Frank and Kurashima teaches system and method further comprising”
mapping the required curriculum to enhanced education destinations in a destination database (CTA, CTA custom designs all items included in every group tour. We welcome special requests, provided that the item meets our CTA quality standards. All requests must come direct from the sponsoring organization’s official representative) [CTA, page 9]; 
determining a set of geographic regions including the enhanced education destinations (CTA, CTA custom designs all items included in every group tour. We welcome special requests, provided that the item meets our CTA quality standards. All requests must come direct from the sponsoring organization’s official representative) [CTA, page 9]; 
optimizing the accommodation recommendation based on available listings in the geographic regions, geographic locations of the enhanced education destinations (Frank, The scheduling system 104 can communicate with a hotel data provider 110 to obtain hotel information describing hotels in various geographic regions, corresponding pricing information, dates of availability, location, descriptions, amenities, class, and reviews. In particular, the scheduling system 104 can identify one or more hotels that are located near a particular point of interest. The scheduling sysem104 can identify one or more hotels that are located within a specified distance from a particular point of interest) [Frank, 0029], and preference information of each individual of the nomadic group as stored in the database (Frank, The user database 116 can store data identifying attributes for individual users, e.g., social profiles, e-mail addresses, location of residence, calendar information, airport preferences, airline preferences, hotel preferences, and transportation preferences) [Frank, 0031]; and 
transmitting, for display on a user interface at the client device, the accommodation recommendation (Frank, The system provides the trip itineraries to the group ( 606). Trip itineraries can be provided to group members in an interface that is similar to the travel planning interface described in reference to FIGS. 4 and 5) [Frank, 0068].

Regarding claims 2, 11 and 17, CTA in view of Frank and Kurashima teaches system and method, wherein optimizing the accommodation recommendation further comprises: 
booking a listing of the accommodation recommendation by populating a booking data structure for the listing with user account data for a user of the client device (Frank, the system can modify the trip itineraries of the members sharing the hotel room so that a shared room is booked. In such implementations, one member can be billed for the shared room) [Frank, 0049]; 
transmitting, for display on the client device, an indication that the listing was booked (Frank, providing, to each of the one or more members, data identifying the respective trip itinerary for the member for presentation on a corresponding one of the second client devices) [Frank, claim 1].

Regarding claims 3, 12 and 18, CTA and Kurashima in view of Frank teaches system and method, wherein the request specifies a time period and optimizing the accommodation recommendation further comprises: 
selecting a geographic region from the set of geographic regions that includes geographic locations of the enhanced education destinations corresponding to a threshold number of topics in the required curriculum (CTA, CTA custom designs all items included in every group tour. We welcome special requests, provided that the item meets our CTA quality standards. All requests must come direct from the sponsoring organization’s official representative) [CTA, page 9]; 
retrieving available listings for the time period in the geographic region (Frank, The system can also identify one or more reservations for hotels that are located near the trip destination) [Frank, 0048]; and 
selecting an available listing to recommend based on distance to the geographic locations of the enhanced education destinations of the geographic region (Frank, For example, the scheduling system 104 can identify one or more hotels that are located within a specified distance from a particular point of interest. The term "hotel" as used in the specification can refer generically to various types of accommodations including hotels, motels, lodges, or resorts) [Frank, 0029].

Regarding claims 4, 13 and 19, CTA in view of Frank and Kurashima teaches system and method, wherein topics of the required curriculum correspond to sequences of time in an academic year, the method further comprising: 
determining, for each sequence, an accommodation recommendation based on enhanced education destinations for the sequence; and transmitting, for display on a user interface at the client device, an itinerary including the accommodation recommendations (Frank, The system generates respective trip itineraries for one or more members of the group (210). In some implementations, the system generates respective trip itineraries for each member of the group that has committed to the trip. A trip itinerary is customized for each committed member. For example, the system can customize trip itineraries using information obtained from the user database 116, hotel data provider 110, and transportation data provider 112) [Frank, 0048].

Regarding claims 5, 14 and 20, CTA in view of Frank and Kurashima teaches system and method, wherein determining, for each sequence, an accommodation recommendation comprises minimizing a distance metric between each accommodation recommendation (Frank, For example, the scheduling system 104 can identify one or more hotels that are located within a specified distance from a particular point of interest. The term "hotel" as used in the specification can refer generically to various types of accommodations including hotels, motels, lodges, or resorts) [Frank, 0029].

Regarding claims 6 and 15, CTA in view of Frank and Kurashima teaches system and method, the method further comprising responsive to a sequence being within a threshold amount of time, booking a listing of the accommodation recommendation for the sequence by populating a booking data structure for the listing with user account data for a user of the client device (Frank, The system provides the trip itineraries to the group ( 606). Trip itineraries can be provided to group members in an interface that is similar to the travel planning interface described in reference to FIGS. 4 and 5. The group member can confirm a trip itinerary by selecting the trip itinerary in the post 902. After confirming, the trip itinerary can be booked) ]Frank, 0068, 0077].

Regarding claim 7, CTA in view of Frank and Kurashima teaches system and method, wherein the request includes information describing an age of the individual, and the method further comprises retrieving, from an external database, a required curriculum for the age of the individual (CTA, CTA custom designs all items included in every group tour. We welcome special requests (e.g. special request that is needed to fulfill the curriculum during the requested trip plan), provided that the item meets our CTA quality standards. All requests must come direct from the sponsoring organization’s official representative) [CTA, page 9].

Regarding claim 8, CTA in view of Frank and Kurashima teaches system and method, wherein the request includes information describing the required curriculum of the individual (CTA, CTA custom designs all items included in every group tour. We welcome special requests, provided that the item meets our CTA quality standards. All requests must come direct from the sponsoring organization’s official representative) [CTA, page 9].

Regarding claim 9, CTA in view of Frank and Kurashima teaches system and method, wherein the accommodation recommendation includes a listing, enhanced education destinations, and topics of the required curriculum related to the enhanced education destinations (Frank, The system generates respective trip itineraries for one or more members of the group (210). In some implementations, the system generates respective trip itineraries for each member of the group that has committed to the trip. A trip itinerary is customized for each committed member. For example, the system can customize trip itineraries using information obtained from the user database 116, hotel data provider 110, and transportation data provider 112) [Frank, 0048].



Response to Arguments

New title for the claimed invention proposed by the applicant is accepted.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 is acknowledged and considered.
However, upon further review, it is deemed that the claimed invention is not eligible for patent under 35 USC 101 and has been responded to in the office action.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112 second paragraph is acknowledged and accepted.
Rejection under 35 USC 112 second paragraph is not cited in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, they are moot under new grounds of rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 12, 2022